USCA4 Appeal: 22-7061      Doc: 8        Filed: 12/20/2022     Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-7061


        MONTRELLE BOWIE,

                            Petitioner - Appellant,

                     v.

        WARDEN; THE ATTORNEY GENERAL OF THE STATE OF MARYLAND,

                            Respondents - Appellees.



        Appeal from the United States District Court for the District of Maryland, at Baltimore.
        George L. Russell, III, District Judge. (1:16-cv-00666-GLR)


        Submitted: December 15, 2022                                Decided: December 20, 2022


        Before GREGORY, Chief Judge, and WILKINSON and DIAZ, Circuit Judges.


        Dismissed by unpublished per curiam opinion.


        Montrelle Bowie, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-7061         Doc: 8      Filed: 12/20/2022      Pg: 2 of 2




        PER CURIAM:

               Montrelle Bowie seeks to appeal the district court’s order denying relief on his 28

        U.S.C. § 2254 petition. The order is not appealable unless a circuit justice or judge issues

        a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(A). A certificate of appealability

        will not issue absent “a substantial showing of the denial of a constitutional right.” 28

        U.S.C. § 2253(c)(2). When the district court denies relief on the merits, a prisoner satisfies

        this standard by demonstrating that reasonable jurists could find the district court’s

        assessment of the constitutional claims debatable or wrong. See Buck v. Davis, 137 S. Ct.

        759, 773-74 (2017). When the district court denies relief on procedural grounds, the

        prisoner must demonstrate both that the dispositive procedural ruling is debatable and that

        the petition states a debatable claim of the denial of a constitutional right. Gonzalez v.

        Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

               We have independently reviewed the record and conclude that Bowie has not made

        the requisite showing. Accordingly, we deny a certificate of appealability and dismiss the

        appeal. We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                        DISMISSED




                                                      2